Citation Nr: 1720292	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-26 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.  

2.  Entitlement to an initial compensable rating for left ear hearing loss disability.  

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983 and from February 1987 to July 1993.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2016 the Veteran testified at a Board hearing.  A transcript of that proceeding is of record.  Also in February 2016 the Veteran submitted additional evidence along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R §.20.1304 (2016).  

Following the departure of the Veterans Law Judge who presided over his February 2016 Board hearing, the Veteran was provided the opportunity to receive a new hearing.  The Veteran in February 2017, after conferring with his representative, declined a new hearing.  

The issues on appeal were previously before the Board.  In April 2016, the Board remanded the issues for further development.  The appeal has been returned to the Board for appellate jurisdiction.  

A claim for TDIU is part of an increased rating claim when such a claim is raised by the record.  Rice v. Shinsecki, 22 Vet. App. 447 (2009).  In this case, the RO in its March 2015 rating decision denied TDIU.  Hence, the TDIU claim has been raised by the record and is currently before the Board for appellate adjudication.  In that same decision, the RO denied service connection for sleep apnea and PTSD.  The latter two issues however, are not in appellate status and will not be addressed by the Board in this opinion.  


FINDINGS OF FACT

1.  Although the Veteran's right ear hearing loss is considered a disability for VA purposes, evidence has shown that it was not incurred or aggravated in service nor was it secondary to the service-connected left ear.  

2.  During the period on appeal, the Veteran's left ear hearing loss was not manifested by worse than a Level IV.  

3.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2016).  

2.  The criteria for a compensable disability rating for left ear hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  

3.  A TDIU is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist  

VA's duty to notify was satisfied by April 2009 and July 2009 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran was provided with VA examinations in October 2010, January 2015 and May 2016.  As discussed in more details below, the VA examinations include a review of the Veteran's pertinent pre-service, service, and post-service history, clinical findings, and diagnoses and the findings were supported by medical rationale.  Combined together, the examinations are adequate for adjudication purposes.  McLendon v. Nicholson, 20 Vet. App. 79; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

In its April 2016 remand, the Board directed the RO to obtain a supplemental opinion to the 2011 VA examination; obtain private health care and additional VA treatment records of the Veteran and the releases therefor; and provide the Veteran with information on filing a claim secondary to his service-connected left ear.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

II.  Service Connection for Right Ear Hearing Loss

A.  Direct Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Alternatively, the relationship to service requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Sensorineural hearing loss is a chronic disease. 38 C.F.R. § 3.309 (a) (2016).  Here however, the Veteran was diagnosed many years later, after he separated from active duty.  Therefore, presumptive service connection is not warranted.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a veteran seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

For VA purposes, a minimum degree of hearing loss is a prerequisite for entitlement to service connection.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  Hearing loss is a disability for VA purposes if it exceeds the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Once VA determines that a veteran has hearing loss that was incurred or aggravated in service, service connection can be granted without regard to severity.  If the veteran's hearing loss however, does not meet the standard set forth under 38 C.F.R. § 3.385, service connection must be denied as current disability is not shown.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  

Here, the Veteran filed the claim for service connection for a right ear hearing loss in January 2009.  The Board finds that his right ear hearing loss meets the regulatory threshold set forth in 38 C.F.R. § 3.385 (2016) to be considered a disability during the appeal period as shown at his June 2009 VA examination.  Therefore, the first element of a service connection claim is met.  

The Veteran alleges that said right ear hearing loss was incurred in service.  Specifically, he alleges in his Notice of Disagreement, dated September 2011, that his current right ear hearing loss was incurred "... in field artillery... firing rounds with foam ear plugs... and explosions exposure for three years."  The Veteran testified at his Board Hearing, that he first noticed the hearing loss in his right ear in 1982.  He further testified when asked what kind of problems, that "just hearing, period in both ears."  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran is not competent to relate his current right ear hearing loss to his in-service noise exposure.  Such assertions are too medically complex to be made on lay observation alone.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that his right ear hearing loss was the result of his in-service noise exposure is not deemed competent.  The Veteran however, is competent to state that he has decreased hearing acuity.  His family and friends too, are competent to provide lay evidence of the symptoms and the chronology.  In the present case, the Board does not doubt the Veteran or his family and friends' ability to perceive changes in his audiological acuity; thus, the statements regarding his symptoms are credible.  

The Board concedes that the probative evidence of the record shows that the Veteran was exposed to hazardous noise from gun fire and explosions while on his two tours of active duty.  The DD-214's show that the Veteran was a cannon crewman and track vehicle repairer and as such, was exposed to hazardous noise.  Nonetheless, hearing tests conducted during service and at discharge, do not reflect a right ear hearing loss disability.  

The audiogram conducted during the Veteran's exit examination dated in June 1993, shows the following:  





HERTZ



500
1000
2000
3000
4000
RIGHT
05
00
00
05
05

In June 2009, the Veteran underwent an audiology examination.  The examination revealed that for frequencies 500-4000Hz, the Veteran had mild to moderate hearing loss, bilaterally.  The puretone thresholds, in decibels for the right ear are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
40
45

The VA examiner noted that the audiometric testing revealed that there was sensorineural hearing loss (SNHL) in the Veteran's right ear.  She also noted that the Veteran's first enlistment exam contained no audiometric data.  Further, she compared the Veteran's second enlistment audiometric examination, dated in September 1986, with the Veteran's discharge exam dated in July 1993.  She concluded that the Veteran had normal hearing in his right ear.  

The Board finds this medical examination inadequate for service connection of the right ear.  The medical examiner relied on "normal hearing" at separation as the reason for why the right ear is not service-connected.  VA regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability as opposed to intercurrent causes.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  As a result, the June 2009 opinion is not probative evidence for a direct service grant.  

In October 2010, the Veteran underwent a VA examination to determine the etiology of his hearing loss.  The VA examiner diagnosed the Veteran with mild hearing loss.  In an August 2011 addendum, the examiner concluded that after comparing the September 1986 audiogram and the June 1993 exit audiogram, "hearing in the right ear remains normal and there is no significant decrease or pattern of noise-induced damage when comparing it to his June 1993 audiogram."  The examiner opined that since the Veteran's hearing in his right ear was normal, upon exit from the military and he showed no pattern of noise induced-damage it was her opinion that "it is less likely than as not that the military noise exposure contributed to the Veteran's hearing loss in the right ear."  The examiner further opined that the Veteran's left ear hearing loss was caused by damage to the cochlea nerve cells.  

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim if there is evidence of noise exposure, as there has been in this case.  However, under Hensley, the rating authority must determine whether there is a medically sound basis to attribute the post-service findings to the noise exposure in service, or whether they are more properly attributable to intercurrent causes.  The Board observes however, that Hensley relies on the existence of a significant in-service upward shift in measured threshold levels from enlistment to separation.  Hensley, 5 Vet. App. at 159, 161.  Here, the VA examiner found no permanent positive threshold shift in service.  Additionally, the examiner noted that aging, genetics, degenerative processes in the body are all possibilities that contribute to hearing loss.  

In January 2015, the Veteran underwent a third VA examination.  The medical examiner however, did not provide an opinion on the etiology of the Veteran's right ear hearing loss.  

In support of his assertion, the Veteran provided a statement from his private audiologist, Dr. R. K., in which she attributes his hearing loss to a number of things, not excluding military service.  In the doctor's letter dated in February 2016, she points out that "it is impossible to tell what the nerve damage in his ears is caused from...[c]auses of this type of loss can vary from noise exposure to heredity, illness, blow to the head or medication.  However, I cannot rule out the exposure in his military service but cannot conclusively say that his military service caused this loss."  

Dr. R.K.'s opinion is deemed speculative, for language such as "impossible to tell" and "cannot conclusively say" damages the probative value of the examination.  Speculative language does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the November 2015 private examination, including the letter from Dr. R. K., is not probative.

The Veteran was afforded a fourth VA examination in May 2016.  The examiner opined that based on the current decibel levels and the electronic hearing testing conducted in Oct. 10, 1980, during service, and at discharge, "the evidence of record shows it is unlikely that the [V]eteran had hearing injury while in service.  In the judgment of the examining Audiologist, thresholds are within normal measurement variability."  He further acknowledged that "[a]ll available evidence is considered by the examining Audiologist when rendering an opinion on hearing loss and/or tinnitus.  While many factors are involved, one critical issue for determining hearing loss related to noise exposure while in service is 'did the veteran have a significant threshold shift beyond normal variability/normal progression while in service?'  Evidence in this case clearly and convincingly shows [that] the [V]eteran did not have a significant threshold shift while in service."

The examiner concedes noise exposure in service however the evidence shows there was no noise injury to the Veteran while in service.  The examiner cited the Institute of Medicine (IOM) landmark study of noise injury in military service, where it is concluded that it is difficult if not impossible to predict who will be noise exposed and if they are so exposed who will suffer noise injury.  Further, the study pointed out that not everyone who is exposed to noise will suffer noise injury, and that delayed onset hearing loss due to previous noise exposure is unlikely to occur.  Therefore, if the evidence shows there has been no significant threshold shift beyond normal variability while in service (no hearing injury while in service) any hearing loss occurring following service is less likely as not related to noise exposure while in service.  

Further, the examiner added that "many factors can contribute to decreased auditory acuity and/or tinnitus following service such as recreational, occupational, environmental noise exposure, aging, disease, medications, environmental pollution, genetic/hereditary factors, smoking, etc."

In sum, the examiner concluded that "it is my opinion [that] the Veteran did not have hearing loss/hearing injury in the Right ear while in service.  Delayed onset hearing loss due to noise exposure is unlikely to occur.  Therefore it is my opinion the Veteran's Right ear hearing loss is less likely as not caused by or a result of noise exposure while in service."  

No competent medical professional has attributed the onset of the Veteran's right ear hearing loss to active service or an injury sustained, therein.  The audiological opinions of records expressly negate such a relationship.  Thus, the Board finds that the results of the May 2016 audiogram provide the most probative evidence against the claim.  The examiner conceded that although there was noise exposure in service, the evidence shows that the Veteran suffered no noise injury to his right ear while in service.  The examiner arrived at this conclusion after analyzing all the Veteran's audiograms and medical evidence of records, the lay statements provided by the Veteran, his family and friends, and consulting medical literature on the topic of hearing loss.  

The Veteran's lay statements of having been exposed to significant noise, during his military career are both competent and credible.  The Board acknowledges the Veteran's assertions that his right ear hearing loss is related to his military service.  The Board also acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay statements could possibly be sufficient to serve as the required nexus for his claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, determining the precise etiology of the Veteran's right ear hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss requires medical expertise (training in evaluating hearing impairment) which the Veteran does not possess.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the experts who carefully considered the specific facts of his case.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Indeed, the May 2016 examiner specifically outlined and discussed the different complex mechanisms that can cause hearing loss.  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to opinion provided by the May 2016 examiner.

In this case, a right ear hearing loss disability was not shown to be present during active service or for many years, thereafter.  The record does not reflect that there were continuous post-service symptoms of right ear hearing loss or that such disability manifested to a compensable degree within one year of service separation.  The weight of the competent evidence demonstrates that the currently diagnosed right ear hearing loss was not incurred in or otherwise related to active service.  For these reasons, the Board finds that service connection for a right ear hearing loss disability on a direct basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Accordingly, the claim for service connection on a direct basis must be denied.  38 U.S.C.A. § 5107(b)(West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Secondary Service Connection

Alternatively, the Veteran espoused a theory of secondary connection.   Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Here the October 2010 medical examiner concluded that it is less likely than not that the Veteran's hearing loss in the right ear is made more serious by the fact that he has hearing loss in the left ear, "because two ears with hearing impairment are worse than one".  The medical examiner further concluded that it is less likely as not that the left ear hearing loss caused hearing in the right ear to degrade.  The Veteran's left ear hearing loss [was] caused by damage to the cochlear nerve cells, and damaged nerve cells from one cochlea do not spread damage to the opposite cochlea."  The Board finds that the October 2010 VA examination is probative evidence regarding the causation prong of a secondary service-connection claim, but not for the aggravation prong.  

The May 2016 VA examination is more probative to the secondary connection aggravation theory.  Here the examiner in addressing the Board's February 2016 Remand question of what did the October 2010 the examiner mean by "the Veteran's hearing loss in the right ear is made more serious by the fact that he has hearing loss in the left ear," the examiner opined that the statement was explained by the October 2010 examiner herself later on, when she explained that two ears with hearing impairment are worse than one.  He further added that the 2010 examiner was "merely stating that having a loss in both the Right and the Left ears is likely to cause more difficulty hearing than a hearing loss in only the Left ear, not that the Left ear's hearing loss was causing damage to the hearing in the Right ear.  The Veteran's Right ear hearing loss is less likely as not caused or aggravated by the Veteran's service connected Left ear hearing loss, because a loss of hearing in one ear does not cause damage to the hearing mechanisms of the other ear." 

The Veteran in his Notice of Disagreement (NOD), dated in September 2011, asserts "that the right ear caused the left ear or the left caused the right ear" hearing damage.  While the Veteran in this case is competent to identify losing his hearing he is not competent to identify its etiology because it requires medical inquiry into biological processes and anatomical relationships.  He is not shown to have the training or expertise necessary to make such a determination.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Furthermore, the Veteran's lay assertions are outweighed by the clinical evidence of record, which does not support the lay assertion of right ear causing left ear damage and vice versa.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinsecki 700 F.3d at 1344.  In this case, the VA medical examiner in May 2016 reviewed and considered the evidence of record, including the Veteran's lay statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.  Accordingly, the preponderance of the evidence is against the Veteran's secondary service connection claim for a right ear haring loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating for Left Ear Hearing Loss Disability  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.  If impaired hearing is service connected in only one ear, the non-service connected ear is a Roman numeral designation of I. 38 C.F.R. § 4.85 (f).  

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. 38 C.F.R. § 4.86 (b) (2016).  

Because the Veteran's ear is nonservice-connected, it is assigned a Roman numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85 (f).  An exception to this rule applies if hearing loss in the service-connected ear is compensable to a degree of 10 percent, in which case hearing loss in the nonservice-connected ear is evaluated as though it were service-connected.  38 C.F.R. § 3.383 (a).  The Veteran's left ear, by itself, is not 10 percent compensable.  Therefore 38 C.F.R. § 3.383 (a) does not apply.  

The Veteran underwent a VA audiology examination in June 2009.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
40
40
50

The average puretone threshold was 43 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level III hearing impairment in the left ear.  Applying Level III for the left ear and Level I for the right ear, under Table VII, results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

The Veteran underwent a second VA audiology examination in October 2010. His puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
35
40
45

The average puretone threshold was 39 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level III hearing impairment in the left ear.  Applying Level III for the left ear and Level I for the right ear, under Table VII, results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

The Veteran had a third VA audiology exam dated in January 2015.  The results are as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
35
35
45
40
45

The average puretone threshold was 41 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in the left ear.  Applying Level I for the left ear and Level I for the right ear (the better ear), under Table VII, results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

To support his claim for an increased rating, the Veteran provided a private audiogram dated in November 2015.  His puretone thresholds, in decibels, for his right ear are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
35
35

The average puretone threshold was 29 in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the left ear.  Applying the results for the Veteran's left ear to Table VI shows that he has Level III hearing loss.  Applying Level III for the left ear and Level I for the right ear, under Table VII, results in a noncompensable rating.  38 C.F.R. § 4.85 (2016).  VA regulations specify that to be adequate, a VA audiology examination "... must include a controlled speech discrimination test (Maryland CNC)."  38 C.F.R. § 4.85 (a) (2016).  Hearing loss may not be evaluated without a Maryland CNC speech discrimination test unless "...the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86."  38 C.F.R. § 4.85 (c) (2016).  Here, there is no indication that a Maryland CNC was used and there is no certification from the examiner.  Nonetheless, the Board notes that even if it is assumed that the Maryland CNC was used, it would not result in a higher rating.  Applying the average for the left ear (29) and 76 percent word recognition, results in Level III hearing loss.  When combined with a Level I for the right ear, it is still noncompensable and the Veteran would not be afforded an increased rating.) 

At the Veteran's May 2016 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
35
40
40

The average puretone threshold was 39 in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level IV hearing impairment in the left ear.  Applying Level IV for the left ear and Level I for the right ear, under Table VII, results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

The Board notes that the VA audiological examination reports each describe the effects of the Veteran's hearing impairments on his daily life, consistent with the requirements of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the Veteran has stated that he has difficulty understanding conversational speech, speaks too loudly and has to turn up the volume on the television.  

The Veteran is competent to report symptoms such as difficulty understanding speech.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess and falls outside the realm of common knowledge of a lay person.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While the Board is sympathetic to the Veteran's contention that he has difficulty hearing, especially when conversing with women, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment. 

Based on the above, the criteria for an initial noncompensable disability rating were met.  There is no evidence of record to show that the criteria for a compensable disability rating have been met at any time during the appeal period.  

For the foregoing reasons, an initial compensable rating is not warranted for left ear hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).  Therefore, an increased rating for left ear hearing loss is denied.  

IV.  Total Disability Rating Based on Individual Unemployability (TDIU)  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b)(2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  Here, the percentage criteria for consideration of TDIU were first met on August 11, 2010.  In addition to the hepatitis C, the Veteran is service-connected for right knee arthritis/loss of extension at 30 percent disabling, depressive disorder at 30 percent disabling, gout at 20 percent disabling, right knee arthritis/osteochondritis at 20 percent disabling, lumbosacral strain at 20 percent disabling, S/P orif/residuals right wrist at 10 percent disabling, bilateral hallux valgus/pes planus at 10 percent disabling, tinnitus at 10 percent disabling and left ear hearing loss at 0 percent disabling.  

The Board notes that the ultimate responsibility for a TDIU determination is a factual question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Here, while the Veteran is service-connected for the aforementioned disabilities, the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  The record shows that he possesses at an undergraduate degree and is employed doing administrative work.  As such, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right ear hearing loss is denied.  

A compensable disability rating for left ear hearing loss is denied. 

Entitlement to TDIU is denied.


ORDER


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


